DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021, 04/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-20 are allowed. 
1. Claims 1-16:
The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having an isolation structure formed over a substrate, a first stacked nanostructure and a second stacked nanostructure extending above the isolation structure, an inner spacer layer surrounding the first stacked nanostructure, a dummy fin structure formed over the isolation structure, wherein the dummy fin structure is between the first stacked nanostructure and the second stacked nanostructure, and a capping layer over the dummy fin structure wherein the inner spacer layer in in direct contact with the dummy fin structure and the capping layer. 
2. Claims 17-20: The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a method for forming a semiconductor device comprising: forming a first stacked nanostructure and a second stacked nanostructure extending above the isolation structure, wherein each of the first stacked nanostructure and the second stacked nanostructure comprises a plurality of first semiconductor layers and a plurality of second semiconductor layers, forming a dummy fin structure formed over the isolation structure, wherein the dummy fin structure is between the first stacked nanostructure and the second stacked nanostructure, and forming a capping layer over the dummy fin structure, removing the first layers to form a gap between two adjacent second semiconductor layers, and forming a gate structure in the gap, wherein a top surface of the capping layer is higher than a top surface of the gate structure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818